DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on June 14th, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claim 1 and its dependent claims have been withdrawn. 
Applicant's arguments with respect to the rejection of claims 12 and 17 have been fully considered but they are not persuasive. 
Regarding to claim 12, the Applicant has argued “the electrically conductive layer 12 of Mahler is not "exposed on bottom side of the alleged encapsulant 13 (instead, the electrically conductive layer 12 is covered by (specifically, electrically connected to) leads 22, 23” (page 10 in the remark). The Examiner respectfully disagrees because the arguments on the leads 22/23 are unrelated to the limitation of the claim, since the claim does not require the metal to be exposed to air or to any materials. The claim requires “the first metal layer is exposed on a first side of the encapsulant”. In Mahler, encapsulant 13 encloses most of metal layer 12, and on a first side of the encapsulant 13, metal layer 12 is not covered by encapsulant 13. It is exposed from the encapsulant 13, therefore the limitation of “the first metal layer is exposed on a first side of the encapsulant” is met. 
The rejection of claim 15 is withdrawn.
Regarding to claim 17, the Applicant has argued “the electrically conductive layer 12 of Mahler is not "exposed on bottom side of the alleged encapsulant 13 (instead, the electrically conductive layer 12 is covered by (specifically, electrically connected to) leads 22, 23” (page 12 in the remark). The Examiner respectfully disagrees because the arguments on the leads 22/23 are unrelated to the limitation of the claim, since the claim does not require the metal to be exposed to air or to any materials. The claim requires “the first metal layer is exposed on a first side of the encapsulant”. In Mahler, encapsulant 13 encloses most of metal layer 12, and on a first side of the encapsulant 13, metal layer 12 is not covered by encapsulant 13. It is exposed from the encapsulant 13, therefore the limitation of “the first metal layer is exposed on a first side of the encapsulant” is met. 

    PNG
    media_image1.png
    592
    1702
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahler et al. (U.S. Patent No. 7,838,978).
Regarding to claim 12, Mahler teaches a semiconductor package, comprising:
a semiconductor die comprising a first side and an opposing second side (Fig. 3G, element 11; column 4, line 22, first side of semiconductor die 11 is its top side, second side is its bottom side, please see the label of the die in Fig. 3J);
a seed layer deposited on the first side of the semiconductor die (Fig. 3G; column 6, lines 7-9, lines 21-23);
a first metal layer deposited on the seed layer (Fig. 3G, element 12; column 6, lines 6-9); and
an encapsulant encapsulating the semiconductor die (Fig. 3H, element 13; column 6, lines 7-9, lines 21-23),
wherein the first metal layer is exposed on a first side of the encapsulant (Fig. 3H, the first metal layer 12 is exposed on bottom side of the encapsulant 13),
wherein the first metal layer has a different crystal structure than the seed layer (column 6, lines10-11, palladium or titanium is material for seed layer; column 6, lines 15-16, conductive layer 12 is copper. The seed layer and the first metal layer are difference metal, thereby they have different crystal structure), and
wherein the first metal layer has a thickness of at least 50μm, measured perpendicular to the first side of the semiconductor die (column 6, lines 32-34).
Regarding to claim 16, Mahler teaches an outer surface of the first metal layer has a coarse, non-planarized structure (Fig. 3G).
Regarding to claim 17, Cho teaches an embedded PCB module, comprising:
a base plate (Fig. 4, element 10, please also see the attached figure);
a further layer on the base plate and comprising at least one cavity (Fig. 4, element 27, please also see the attached figure);
a semiconductor package embedded in that at least one cavity (Fig. 4, please also see the attached figure); and
an upper plate (Fig. 4, element 14, please also see the attached figure),
wherein the semiconductor package comprises:
a semiconductor die comprising a first side and an opposing second side (Fig. 4, element 11; column 4, line 22, first side of semiconductor die 11 is its top side, second side is its bottom side);
a seed layer deposited on the first side of the semiconductor die (column 6, lines 7-9, lines 21-23);
a first metal layer deposited on the seed layer (Fig. 4, element 12; column 6, lines 6-9); and
an encapsulant encapsulating the semiconductor die (Fig. 4, element 13; column 6, lines 7-9, lines 21-23),
wherein the first metal layer is exposed on a first side of the encapsulant (Fig. 4, the first metal layer 12 is exposed on bottom side of the encapsulant 13),
wherein the first metal layer has a different crystal structure than the seed layer (column 6, lines10-11, palladium or titanium is material for seed layer; column 6, lines 15-16, conductive layer 12 is copper. Seed layer and first metal layer are difference metal, thereby they have different crystal structure), and
wherein the first metal layer has a thickness of at least 50μm, measured perpendicular to the first side of the semiconductor die (column 6, lines 32-34).

    PNG
    media_image2.png
    875
    1561
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mahler et al. (U.S. Patent No. 7,838,978), as applied to claim 12 above, in view of Okamoto (U.S. Patent No. 7,626,124).
Regarding to claim 13, Mahler does not disclose the first metal layer is deposited by cold spraying or by high velocity oxygen fuel spraying or by cold plasma assisted deposition. Okamoto teaches a metal layer deposited by cold spraying or by high velocity oxygen fuel spraying or by cold plasma assisted deposition (Fig. 1b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahler in view of Okamoto to deposit the metal layer by cold spraying or by high velocity oxygen fuel spraying or by cold plasma assisted deposition, in order to simplify the fabrication process. 
Allowable Subject Matter
Claims 1-11 are allowed.
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on June 14th, 2022. In particular, the prior art fails to anticipate or render obvious the limitations including “depositing a first metal layer on the masked first side of the semiconductor wafer by cold spraying or by high velocity oxygen fuel spraying or by cold plasma assisted deposition” in combination with the rest of limitations recited in claim 1.
Claims 2-11 are allowable since they are dependent from allowable claim 1.
Regarding to claim 14, the prior art fails to anticipate or render obvious the claimed limitations including “a second metal layer deposited on the second side of the semiconductor die, wherein the second metal layer is exposed on a second side of the encapsulant opposite the first side of the encapsulant, wherein the second metal layer has a thickness of at least 50μm” in combination with the limitations recited in claim 12.
Regarding to claim 15, the prior art fails to anticipate or render obvious the claimed limitations including “the first side of the encapsulant is arranged in a first plane parallel to the first side of the semiconductor die, and wherein the first metal layer extends from the seed layer to the first plane and beyond the first plane” in combination with the limitations recited in claim 12.
Furthermore, claim 17 would be allowable if it is amended to include the limitations of claim 14 or claim 15.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828